Exhibit 10.24

 



EVO Transportation & Energy Services, Inc.

 

SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS

 

INSTRUCTIONS

 

The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of “Units” consisting of one share of common stock (the “Common Stock”) and one
attached warrant (“Warrant”) to purchase one share of Common Stock at an
exercise price of $2.50 per share of Common Stock (the “Shares”) of EVO
Transportation & Energy Services, Inc., a Delaware corporation (the “Company”).

 

PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.

 

1. Enclosed are the Following Documents:

 

(a) Subscription Agreement. Be sure to carefully and fully read the Subscription
Agreement, and execute the signature page which is applicable to you. On the
appropriate signature page of the Subscription Agreement, the Subscriber must
sign, print his, her or its name, address and social security or tax
identification number where indicated, and indicate the dollar amount of Units
subscribed for, the date of execution and the manner in which title to the Units
will be held.

 

(b) Investor Questionnaire. Be sure to carefully and fully read the Investor
Questionnaire, which can be found as Appendix A attached to the Subscription
Agreement. On the signature page of the Investor Questionnaire, the Subscriber
must sign and print his, her or its name where indicated.

 

A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING TERM SHEET, INCLUDING THE COMPANY’S SEC FILINGS REFERENCED THEREIN,
PRIOR TO RETURNING THE SIGNED SUBSCRIPTION DOCUMENTS.

 

2. Payment. Payment of the purchase price will be made pursuant to Section 1 of
the Subscription Agreement.

 

3. Return of Documents. Copies of the signed Subscription Agreement, Investor
Questionnaire and other subscription-related documents should be delivered to
the Company at:

 

EVO Transportation & Energy Services, Inc.

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

 

NAME OF SUBSCRIBER: Jerry C. Moyes   SUBSCRIPTION AMOUNT: $2,500,000

 

 

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in “Units” consisting of one share of common
stock (the “Common Stock”) and one attached warrant (“Warrant”) to purchase one
share of Common Stock at an exercise price of $2.50 per share of Common Stock
(the “Shares”) of EVO Transportation & Energy Services, Inc., a Delaware
corporation (the “Company”). For purposes of this Agreement, Units, Warrants and
Common Stock may be collectively referred to as “Securities.” The form of
Warrant is attached hereto as Exhibit A. The Offering is being conducted on a
“best efforts,” no minimum basis.

 

1. Subscription and Purchase Price; Debt Conversion Transaction

 

(a) Subscription. Subject to the conditions set forth in Section 2 and Section 4
hereof, the undersigned hereby subscribes for and agrees to purchase 1,000,000
Units, at a purchase price of $2.50 per Unit, for an aggregate purchase price of
$2,500,000 (the “Aggregate Purchase Price”).

 

(b) Purchase of Units. The undersigned’s delivery of this Agreement to the
Company shall be accompanied by payment for the Units subscribed for hereunder,
payable in United States dollars, by bank wire transfer of immediately available
funds delivered contemporaneously with the undersigned’s delivery of this
Agreement to the Company in accordance with Section 3A(e) hereof. The
undersigned understands and agrees that, subject to Section 2, Section 4, and
applicable laws, by executing this Agreement, he, she or it is entering into a
binding agreement.

 

(c) Debt Conversion. Simultaneously with the undersigned’s purchase of the
Units, certain related party debt of the Company will be converted into Shares
on the terms set forth on Schedule 1(c) hereto (the “Debt Conversion
Transaction”); provided, that in no event will the conversion of such debt be
made on the basis of a per Share price of less than $2.50.

 

(d) Anti-Dilution Protection. If the Company issues Shares in any private or
public offering at a price below $2.50 per Share within five years of the date
of this Agreement, the Company will issue additional Shares to Subscriber at no
additional cost to Subscriber such that the total number of Shares issued to
Subscriber will equal the number of Shares that would have been issued to
Subscriber had Subscriber purchased Shares at the lower price. This Section 1(c)
will not apply to the following issuances: (i) securities issued as a dividend
or distribution; (ii) securities issued in exchange for or upon the conversion
of any debenture, warrant, option, or other convertible security; (iii) Shares
issuable upon a stock split, stock dividend, or any subdivision of Shares; and
(iv) Shares (or options to purchase Shares) issued or issuable to employees or
directors of, or consultants to, the Company as bona fide compensation in
amounts not exceeding 15% of the total outstanding Shares per fiscal year.

 

2. Acceptance, Offering Term and Closing Procedures

 

The obligation of the undersigned to purchase the Shares shall be irrevocable,
and the undersigned shall be legally bound to purchase the Shares subject to the
terms set forth in this Agreement. The undersigned understands and agrees that
the Company reserves the right to reject this subscription for the Shares in
whole or part in any order at any time prior to the Company’s acceptance of such
subscription. If, in the event of rejection of this subscription by the Company
in accordance with this Section 2, or if the sale of the Units is not
consummated for any reason, this Agreement and any other agreement entered into
between the undersigned and the Company relating to this subscription shall
thereafter have no force or effect, and the Company shall promptly return the
purchase price without interest thereon or deduction therefrom.

 



 1 

 

 

3. Investor’s Representations, Warranties and Agreements

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

 

(b) The undersigned acknowledges his, her or its understanding that the Offering
and sale of the Units is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the undersigned represents
and warrants to the Company and its affiliates as follows:

 

(i) The undersigned is acquiring the Units solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the Units;

 

(ii) The undersigned has the financial ability to bear the economic risk of his,
her or its investment, has adequate means for providing for their current needs
and contingencies, and has no need for liquidity with respect to the investment
in the Company;

 

(iii) The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Term Sheet dated February 5, 2018, together with all appendices
thereto and documents referenced therein (as such documents may be amended or
supplemented) (the “Term Sheet”), relating to the private placement by the
Company of the Units (the “Offering”), and all other documents requested by the
undersigned or Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Agreement; and

 

(iv) The undersigned (together with his, her or its Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Units. If
other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Shares.

 

(c) The information in the Investor Questionnaire (attached as Appendix A)
completed and executed by the undersigned (the “Investor Questionnaire”) is true
and accurate in all respects, and the undersigned is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D.

 

(d) The undersigned has been furnished with a copy of the Term Sheet.

 

(e) The undersigned has relied on the advice of, or has consulted with, only
his, her or its Advisors. Each Advisor, if any, is capable of evaluating the
merits and risks of an investment in the Units as such are described in the Term
Sheet, and each Advisor, if any, has disclosed to the undersigned in writing (a
copy of which is annexed to this Agreement) the specific details of any and all
past, present or future relationships, actual or contemplated, between the
Advisor and the Company or any affiliate thereof.

 



 2 

 

 

(f) The undersigned represents, warrants and agrees that he, she or it will not
sell or otherwise transfer the Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the undersigned is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The undersigned also
understands that, except as described in Section 6 of this Agreement, the
Company is under no obligation to register the Securities on his, her or its
behalf or to assist them in complying with any exemption from registration under
the Securities Act or applicable state securities laws. The undersigned
understands that any sales or transfers of the Securities are further restricted
by state securities laws.

 

(g) No representations or warranties have been made to the undersigned by the
Company, other than any representations of the Company contained herein and in
the Term Sheet, and in subscribing for the Securities the undersigned is not
relying upon any representations other than those contained herein or in the
Term Sheet.

 

(h) The undersigned understands and acknowledges that his, her or its purchase
of the Securities is a speculative investment that involves a high degree of
risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Term Sheet and in the Company’s
reports filed with the U.S. Securities and Exchange Commission (“SEC”),
including in particular the matters under the caption “Risk Factors” contained
in the Company’s Annual Report on Form 10-K filed with the SEC on April 18,
2017, as amended by Form 10-K/A filed with the SEC on May 1, 2017, and
subsequent Quarterly Reports on Form 10-Q for the interim periods ended March
31, 2017, June 30, 2017 and September 30, 2017 and the risk factors set forth in
the Term Sheet.

 

(i) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Units will not cause such overall commitment to become
excessive.

 

(j) The undersigned understands and agrees that the Securities may bear
substantially the following legend until (i) such Securities shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for the Company such Securities may be sold without
registration under the Securities Act, as well as any applicable “blue sky” or
state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 



 3 

 

 

(k) Neither the SEC nor any state securities commission has approved the Units
or passed upon or endorsed the merits of the Offering or confirmed the accuracy
or determined the adequacy of the Term Sheet. Neither the Term Sheet nor this
Offering has been reviewed by any Federal, state or other regulatory authority.

 

(l) The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering of the Units and the
business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

 

(m) The undersigned is unaware of, is in no way relying on, and did not become
aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the Offering and sale of
the Units and is not subscribing for Units and did not become aware of the
Offering of the Units through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.

 

(n) The undersigned has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby (other than commissions to be
paid by the Company or as otherwise described in the Term Sheet).

 

(o) The undersigned is not relying on the Company with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
undersigned has relied on the advice of, or has consulted with, only his, her or
its own Advisors.

 

(p) The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Company’s filings with the SEC were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(q) No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the Offering of the Units which are in any way inconsistent
with the information contained in the Term Sheet.

 

(r) The undersigned agrees, acknowledges and understands that during the period
commencing on the date hereof and ending on the earlier of (i) the Company’s
public announcement of the Offering and (ii) the date that is six months after
the date hereof, the undersigned will not directly or indirectly, through
related parties, affiliates or otherwise, purchase, sell “short” or “short
against the box” (as those terms are generally understood) any equity security
of the Company.

 

(s) The foregoing representations, warranties and agreements will survive the
completion of the Offering.

 

3A. Company’s Representations, Warranties, and Agreements

 

(a) The Company is a corporation duly incorporated, validly existing, and in
good standing under the laws of the State of Delaware and has the requisite
corporate power to own its properties and carry on its business as presently
conducted.

 



 4 

 

 

(b) The issuance, sale and delivery of the Securities in accordance with this
Agreement have been duly authorized by all necessary corporate action on the
part of the Company.

 

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement by the Company will not: (i) result in a violation
of the Articles of Incorporation or Bylaws (or equivalent constitutive document)
of the Company or any of its subsidiaries or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration, or
cancellation of, any agreement, indenture, or instrument to which the Company or
any subsidiary is a party, or result in a violation of any law, rule,
regulation, order, judgment, or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected.

 

(d) Schedule 3A(d) attached hereto sets forth a true, complete, and correct
listing, both as of immediately prior to the undersigned’s purchase of the Units
and the Debt Conversion Transaction and as of immediately thereafter, of all of
the Company’s outstanding: (i) Shares; (ii) shares of preferred stock, and (iii)
securities convertible into or exchangeable for Shares or shares of the
Company’s preferred stock (the “Derivative Securities”), including the
applicable exercise price of such Derivative Securities.

 

(e) The Aggregate Purchase Price shall be used for working capital and general
corporate purposes, and the undersigned shall pay the Aggregate Purchase Price
by wire transfer to the Company’s account. Without limiting the foregoing, the
Company agrees not to apply any portion of the Aggregate Purchase Price to
reduce the Company’s outstanding indebtedness except up to an aggregate amount
of $1.5 million to the creditors set forth on Schedule 3A(e) hereto. The Company
further agrees that it will only repay the creditors set forth on Schedule 3A(e)
hereto with funds received as part of the Aggregate Purchase Price if the
Company shall have received executed payoff letters in a form reasonably
satisfactory to the undersigned from such creditors.

 

(f) The Company acknowledges and agrees that the undersigned may be required to
make certain public disclosures or filings regarding this Agreement and the
transactions contemplated hereby (including, without limitation, under Section
13 and Section 16 of the Exchange Act), which may include publicly filing a copy
of this Agreement, and that the undersigned will be disclosing this Agreement,
related agreements, and the transactions contemplated hereby to the Board of
Directors and certain officers of Knight-Swift Transportation Holdings Inc.

 

4. Conditions to Subscription

 

The Company’s right to accept the subscription of the undersigned, and the
undersigned’s obligation to purchase the Shares hereunder, is conditioned upon
satisfaction of the following conditions precedent on or before the date the
Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):

 

(a) No legal action, suit or proceeding is pending which seeks to restrain or
prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Company contained in this
Agreement must have been true and correct on the date of this Agreement.

 

(c) The undersigned shall have received executed copies of the applicable
documents giving effect to the Debt Conversion Transaction in a form
satisfactory to the undersigned.

 



 5 

 

 

(d) The simultaneous closing of the Debt Conversion Transaction.

 

(e) The undersigned shall have received an executed copy of that certain letter
agreement dated on or about the date hereof, by and between the undersigned and
Danny Cuzick, relating to the option to purchase 10% of a specified entity on
the terms set forth therein.

 

5. Notices to Subscribers

 

(a) THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE TERM SHEET. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

(b) THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT,
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

6. Miscellaneous Provisions

 

(a) Piggy-Back Registration. If at any time on or after February 1, 2018, the
Company proposes to file any registration statement (other than any registration
on Form S-4, S-8 or any other similarly inappropriate form, or any successor
forms thereto) under the Securities Act covering a public offering of the
Company’s Common Stock, including shares underlying the Warrants, it will notify
the Subscriber at least ten (10) days prior to each such filing and will use its
best efforts to include in such Registration Statement (to the extent permitted
by applicable regulation), the Shares purchased by the Subscriber to the extent
requested by the Subscriber within five (5) days after receipt of notice of such
filing (which request shall specify the Shares intended to be sold or disposed
of by the Subscriber and describe the nature of any proposed sale or other
disposition thereof); provided, however, that if a greater number of shares of
the Company’s common stock is offered for participation in the proposed offering
than in the reasonable opinion of the managing underwriter (if any) of the
proposed offering can be accommodated without adversely affecting the proposed
offering, then the amount of Shares proposed to be offered by the Subscriber for
registration, as well as the number of securities of any other selling
stockholders participating in the registration, will be proportionately reduced
to a number deemed satisfactory by the managing underwriter. The Company will
bear all expenses and fees incurred in connection with the preparation, filing,
and amendment of the registration statement with the SEC, except that the
Subscriber shall pay all fees, disbursements and expenses of any counsel or
expert retained by the Subscriber and all underwriting discounts and
commissions, filing fees and any transfer or other taxes relating to the Shares
included in the registration statement. The Subscriber agrees to cooperate with
the Company in the preparation and filing of any registration statement, and in
the furnishing of information concerning the Subscriber for inclusion therein,
or in any efforts by the Company to establish that the proposed sale is exempt
under the Securities Act as to any proposed distribution.

 

(b) Modification. Neither this Agreement, nor any provisions hereof, may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 



 6 

 

 

(c) Survival. The undersigned’s representations and warranties made in this
Subscription Agreement survive the execution and delivery of this Agreement and
the delivery of the Units.

 

(d) Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or email), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties written notice in the
manner herein set forth.

 

(e) Binding Effect. Except as otherwise provided herein, this Agreement is
binding upon, and inures to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned is joint and several and the agreements, representations,
warranties and acknowledgments contained herein are deemed to be made by, and
are binding upon, each such person or entity and his, her or its heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.

 

(f) Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

(g) Governing Law and Venue. This Agreement is governed by and construed in
accordance with the laws of the State of Minnesota, without giving effect to
conflicts of law principles. Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction and venue of the state courts of the State
of Minnesota or the United States District Court located in the State of
Minnesota, in each case located in Hennepin County, Minnesota, for the purpose
of any action between the parties arising in whole or in part under or in
connection with this Agreement.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

  

[Remainder of page left intentionally blank]

 7 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 2nd day
of March, 2018.

 

1,000,000    $2,500,000 No. Units subscribed for    Aggregate Purchase Price

  

Manner in which Title is to be held (Please Check One):

 



1. ☐ Individual 7. ☐

Trust/Estate/Pension or Profit Sharing Plan

Date Opened:______________

 

2. ☐ Joint Tenants with Right of Survivorship 8. ☐

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

 

3. ☐ Community Property 9. ☐

Married with Separate Property

 

4. ☐ Tenants in Common 10. ☐

Keogh

 

5. ☐ Corporation/Partnership/ Limited Liability Company 11. ☐

Tenants by the Entirety

 

6. ☐ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):
_____________________________________________________________________________

 

Account Name:
____________________________________________________________________________________________________

 

Account Number:
__________________________________________________________________________________________________

 

Representative Name:
_______________________________________________________________________________________________

 

Representative Phone Number:
_________________________________________________________________________________________

 

Address:
___________________________________________________________________________________________________________

 

City, State, Zip:
_____________________________________________________________________________________________________

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 8 

 

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

 

      Name (Please Print)  

Name of Additional Purchaser

 

      Residence: Number and Street  

Address of Additional Purchaser

            City, State and Zip Code  

City, State and Zip Code

            Social Security Number  

Social Security Number

            Telephone Number   Telephone Number             Fax Number (if
available)   Fax Number (if available)            



E-Mail

  E-Mail (if available)       /s/ Jerry Moyes     (Signature)   (Signature of
Additional Purchaser)

 



ACCEPTED this 2nd day of March, 2018, on behalf of the Company.

 

  By: /s/ John P. Yeros     Chief Executive Officer

 

 9 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:
_____________________________________________________________

 

State of Principal Office:
________________________________________________________________________

 

Federal Taxpayer Identification Number:
____________________________________________________________

 

    Office Address       City, State and Zip Code      

Telephone Number



     

Fax Number (if available)

     

E-Mail (if available)

 

 





    By:          Name:       Title:                                      Address

 

ACCEPTED this _______ day of March, 2018, on behalf of the Company.

 

  By:       Chief Executive Officer

 

 10 

 

 



Appendix A

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

☐I am a (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Units, is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Units is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors.     ☐I am a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended.     ☐I am
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), a corporation, Massachusetts or similar business
trust or a partnership, in each case not formed for the specific purpose of
making an investment in the Units and with total assets in excess of $5,000,000.
    ☐I am a director or executive officer of the Company.     ☒I am a natural
person whose individual net worth, or joint net worth with my spouse, exceeds
$1,000,000 at the time of my subscription for and purchase of the Units. For
purposes of this Subscription Agreement, “net worth” means the excess of total
assets at fair market value, including real and personal property, but excluding
the value of your primary residence, over total liabilities. Total liabilities
excludes any mortgage on the primary residence in an amount of up to the home’s
estimated fair market value, but includes (i) any mortgage amount in excess of
the home’s fair market value and (ii) any mortgage amount that was borrowed
during the 60-day period before the closing date for the sale of Units for the
purpose of investing in the Units.     ☒I am a natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with my spouse in excess of $300,000 in each of the two most recent
years, and who has a reasonable expectation of reaching the same income level in
the current year.

 



 A-1 

 

 



Appendix A

 

☐I am a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose subscription for and purchase of
the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.     ☐I am an entity in which all of the equity
owners are persons or entities described in one of the preceding paragraphs.
Note: For Subscribers attempting to qualify under this item, each equity owner
must complete, sign and return to the Company a separate copy of this
Questionnaire).     ☐I do NOT meet any of the foregoing categories.

 

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units of the Company.

 

     

Name of Purchaser [please print]

 

 

Name of Co-Purchaser [please print]

 

/s/ Jerry Moyes     Signature of Purchaser (Entities please provide signature of
Purchaser’s duly authorized signatory.)   Signature of Co-Purchaser            

Name of Signatory (Entities only)

 

  Date



 

      Title of Signatory (Entities only)  

 



 A-2 

 

 



Exhibit A

 

Form of Warrant

  

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, OR TRANSFERRED IN THE ABSENCE OF
EITHER AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE COMPANY
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

W-____

 

EVO Transportation & Energy Services, Inc.,

a Delaware corporation

 

COMMON STOCK PURCHASE WARRANT

 

Original Issue Date: [__________] Warrant Holder: [__________] No. of Shares:
[__________] shares of Common Stock

  

This Common Stock Purchase Warrant (this “Warrant”) certifies that, for value
received, the Warrant Holder named above is entitled to purchase from EVO
Transportation & Energy Services, Inc., a Delaware corporation (the “Company”),
during the period specified in this Warrant, [________] (______) fully paid and
non-assessable shares of Common Stock (“Warrant Stock”), at the purchase price
per share provided in Section 1.2 of this Warrant (the “Warrant Exercise
Price”), all subject to the terms and conditions set forth in this Warrant.
Capitalized terms not otherwise defined shall have the meanings set forth in
Section 5 below. This Warrant is issued in connection with the Company’s private
offering of up to 1,000,000 units, with each unit consisting of one share of
Common Stock and one warrant to purchase one share of Common Stock (the
“Offering”).

 

Section 1. Period for Exercise and Exercise Price.

 

1.1 Period for Exercise. The right to purchase shares of Warrant Stock
represented by this Warrant may be exercised during the period commencing on the
Original Issue Date listed above and expiring on the tenth anniversary of such
date (the “Expiration Date”). From and after the Expiration Date this Warrant
shall be null and void and of no further force or effect.

 

1.2 Warrant Exercise Price. The Warrant Exercise Price shall be $2.50 per share,
subject to adjustment as hereinafter provided.

 

Section 2. Exercise of Warrant.

 



2.1 Manner of Exercise. The Warrant Holder may exercise this Warrant on or after
the date hereof, but not later than the Expiration Date, during normal business
hours on any business day by surrendering this Warrant to the Company at the
principal office of the Company or the principal office of its transfer agent
(the “Transfer Agent”), together with an executed Notice of Exercise attached
hereto as Annex A. The Notice of Exercise shall be accompanied by payment of the
Warrant Exercise Price for the number of shares of Warrant Stock for which this
Warrant is then exercised, by cash or by certified or official bank check.

 



 

 

 

2.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected on the day on which all requirements of Section 2.1 shall
have been met with respect to such exercise. At such time the Person in whose
name any certificate for shares of Warrant Stock shall be issuable upon such
exercise shall be deemed for all corporate purposes to have become the holder of
record of such shares, regardless of the actual delivery of certificates
evidencing such shares.

 



2.3 Issuance of Stock. As soon as practicable after each exercise of this
Warrant, the Company at its expense will cause to be issued via book-entry in
the name of the Warrant Holder or as the Warrant Holder may direct, the number
of shares of Warrant Stock to which the Warrant Holder shall be entitled upon
such exercise.

 



2.4 Partial Exercise. This Warrant may be exercised in part, and the Warrant
Holder shall be entitled to receive a new warrant, which shall be dated as of
the date of this Warrant, covering the number of shares in respect of which this
Warrant shall not have been exercised.

 

Section 3. Warrant Adjustments. Warrant and the Warrant Exercise Price shall be
subject to adjustment from time to time upon the occurrence of certain events as
follows:

 

3.1 Reclassification or Merger. In case of any capital reclassification or
reorganization (other than a result of a subdivision, combination or dividend as
described below), or in case of any merger or consolidation of the Company with
or into another corporation (other than a merger with another corporation in
which the Company is a continuing corporation and which does not result in any
reclassification or change of outstanding securities issuable upon exercise of
this Warrant), or in case of any sale of all or substantially all of the assets
of the Company, the Company, or such successor or purchasing corporation, as the
case may be, shall execute and deliver to the Warrant Holder a new Warrant (in
form and substance reasonably satisfactory to the Warrant Holder) providing that
the Warrant Holder shall have the right to exercise such new Warrant and upon
such exercise to receive, in lieu of the shares of the Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change or merger had the Warrant been exercised immediately prior to such event.
Such new Warrant shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
3 to pursue the economic benefit intended to be conferred upon the Warrant
Holder by this Warrant. The provisions of this Section 3.1 shall similarly apply
to any successive reclassification, changes, mergers and transfers.

 

3.2 Subdivisions or Combination of Shares. If the Company, at any time while
this Warrant remains outstanding and unexpired, shall subdivide or combine its
Common Stock or in the event of any dividend payable on the Common Stock in
shares of the Common Stock, the number of shares of the Warrant Stock issuable
upon exercise hereof shall be proportionately adjusted and the Warrant Exercise
Price shall be increased or decreased, as the case may be, so that the aggregate
Warrant Exercise Price of this Warrant shall at all times remain unchanged.

 

3.3 Notice of Adjustment Events. Whenever the Company engages in an event which
would give rise to adjustments under this Section 3, the Company shall mail to
the Warrant Holder, at least ten (10) days prior to the record date with respect
to such event or, if no record date shall be established, at least ten (10) days
prior to such event, a notice specifying (i) the nature of the contemplated
event, and (ii) the date on which any such record is to be taken for the purpose
of such event, and (iii) the date on which such event is expected to become
effective, and (iv) the time, if any is to be fixed, when the holders of record
of Common Stock (or other securities) shall be entitled to exchange their shares
of Common Stock (or other securities) for securities or other property
deliverable in connection with such event.

 



 

 

 

3.4 Notice of Adjustments. Whenever the Warrant Exercise Price shall be adjusted
pursuant to the provisions hereof, the Company shall within thirty (30) days of
such adjustment deliver a certificate signed by its Chief Executive Officer,
Chief Financial Officer, Secretary or Assistant Secretary to the Warrant Holder
as the registered holder hereof setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Warrant Exercise Price after giving effect to
such adjustment.

 

Section 4. Ownership, Transfer and Substitution of Warrants.

 

4.1 Transfer and Exchange of Warrants. The Warrant Holder, by acceptance hereof,
agrees to give written notice to the Company before transferring this Warrant or
transferring any Warrant Stock issuable or issued upon the exercise hereof of
such Warrant Holder’s intention to do so, describing briefly the manner of any
proposed transfer of this Warrant or such Warrant Holder’s intention as to the
disposition to be made of shares of Warrant Stock issuable or issued upon the
exercise hereof. For any proposed transfer other than a transfer to an affiliate
(as defined by Rule 405 of Regulation C under the Securities Act of 1933, as
amended) of the Warrant Holder, such Warrant Holder shall also provide the
Company with an opinion of counsel reasonably satisfactory to the Company to the
effect that the proposed transfer of this Warrant or disposition of shares may
be effected without registration or qualification (under any Federal or State
law) of this Warrant or the shares of Warrant Stock issuable or issued upon the
exercise hereof. Upon receipt by the Company of such written notice and, for
transfers to non-affiliates, opinion of counsel, such Warrant Holder shall be
entitled to transfer this Warrant, or to exercise this Warrant in accordance
with its terms and dispose of the shares received upon such exercise or to
dispose of shares of Warrant Stock received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Warrant
Holder to the Company, provided that an appropriate legend respecting the
aforesaid restrictions on transfer and disposition may be endorsed on this
Warrant or the certificates for such shares. Notwithstanding the foregoing, upon
registration of the Warrant Shares under the Securities Act, no such opinion
shall be required.

 



4.2 Transfers; Registered Holder as Owner. Subject to the provisions of Section
4.1 hereof, this Warrant and all rights hereunder are transferable, in whole or
in part, at the principal office of the Company by the Warrant Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant properly
endorsed. Each taker and holder of this Warrant, by taking or holding the same,
consents and agrees that the bearer of this Warrant, when endorsed, may be
treated by the Company and all other persons dealing with this Warrant as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Warrant, or to the transfer hereof on the books of
the Company, any notice to the contrary notwithstanding; but until such transfer
on such books, the Company may treat the registered holder hereof as the owner
for all purposes.

 

Section 5. Definitions.

 

As used in this Warrant, the following terms have the meanings ascribed to such
terms below.

 

5.1 “Board” means the Board of Directors of the Company.

 

5.2 “Common Stock” means the Company’s Common Stock, $0.0001 par value per
share.

 



 

 

 

5.3 “Fair Market Value” means, as of any particular date: (a) the volume
weighted average of the closing sales prices of the Common Stock for such day on
all domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive business days ending on the business day immediately prior to the
day as of which “Fair Market Value” is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “business
day” as used in this sentence means business days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, or if the Board determines in its
discretion that the closing prices or bid and asked prices, as applicable, do
not accurately reflect the “Fair Market Value” of the Common Stock due to
insufficient trading volume, then the “Fair Market Value” of the Common Stock
shall be the fair market value per share as determined in good faith by the
Board.

 

5.4 “OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

5.5 “Person” means an individual, partnership, corporation, business trust,
limited liability company, joint stock company, trust, unincorporated
association, joint venture, or other entity of whatever nature.

 

5.6 “Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

5.7 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

Section 6. No Rights or Liabilities as Shareholder.

 

Nothing contained in this Warrant shall be construed as conferring upon the
Warrant Holder any rights as a Shareholder of the Company or as imposing any
liabilities on the Warrant Holder to purchase any securities or as a Shareholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

Section 7. Miscellaneous.

 

7.1 Amendment and Waiver. This Warrant may be amended with, and any term,
covenant, agreement or condition contained in this Warrant may be waived with,
the written consent of the Company and the Warrant Holder. Any waiver of any
term, covenant, agreement or condition contained in this Warrant shall not be
deemed a waiver of any other term, covenant, agreement or condition, and any
waiver of any default in any such term, covenant, agreement or condition shall
not be deemed a waiver of any later default thereof or of any default of any
other term, covenant, agreement or condition.

 

7.2 Representations and Warranties to Survive Closing. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Warrant and the issuance of any Warrant Stock upon the exercise
hereof.

 

7.3 Severability. The invalidity or unenforceability of any provisions hereof in
any jurisdiction shall not affect the validity, legality or enforceability of
the remainder hereof in such jurisdiction or the validity, legality or
enforceability hereof, including any such provision, in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by law.

 



 

 

 

7.4 Successors and Assigns. All representations, warranties, covenants and
agreements of the parties contained in this Warrant or made in writing in
connection herewith, shall, except as otherwise provided herein, be binding upon
and inure to the benefit of their respective successors and permitted assigns.

 

7.5 Notices. All communications in connection with this Warrant shall be in
writing and shall be deemed properly given if hand delivered or sent by
telecopier (provided that such communication is confirmed by same-day deposit in
the United States mail first class postage prepaid) or overnight courier with
adequate evidence of delivery or sent by registered or certified mail return
receipt requested and, if to the Warrant holder, addressed to such Warrant
Holder at his or its address as shown on the books of the Company or its
Transfer Agent, and if to the Company, at its offices at:

 



EVO Transportation & Energy Services, Inc.

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

Attention: Chief Executive Officer

 

or such other addresses or Persons as the recipient shall have designated to the
sender by a written notice given in accordance with this Section 7.5. Any notice
called for hereunder shall be deemed delivered when sent in accordance with this
Section 7.5.

 

7.6 Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment to the Warrant Holder equal to the
fractional share issuable times the fair market value of one share of Common
Stock, as determined by the Company’s Board of Directors.

 

7.7 Governing Law. The validity and construction of this Warrant and all matters
pertaining hereto are to be determined in accordance with the laws of the State
of Delaware without reference to the conflict of law principles of that state.

 

7.8 Headings. The headings used herein are solely for the convenience of the
parties and shall not serve to modify or interpret the text of the Sections at
the beginning of which they appear.

 

7.9 Signatures. This Warrant may be executed by facsimile or electronic
signature.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed as of the
day first above written.

 



  EVO TRANSPORTATION & ENERGY SERVICES, INC.,   a Delaware corporation        
By:       Name:  John P. Yeros     Its:  Chief Executive Officer

 

 

 

 

Annex A to Common Stock Purchase Warrant

 

NOTICE OF EXERCISE

 

(Complete and sign only upon exercise of the

Common Stock Purchase Warrant in whole or in part.)

 

To: EVO Transportation & Energy Services, Inc.

 

The undersigned, the holder of the attached Common Stock Purchase Warrant to
which this Notice of Exercise applies (the “Warrant”), hereby irrevocably elects
to exercise pursuant to Section 2.1 of the Warrant and to purchase _________
shares of Common Stock, from EVO Transportation & Energy Services, Inc. and
herewith makes payment of $____________________________ therefor in cash or by
certified or official bank check.

  

The undersigned hereby requests that such securities be issued in the name(s)
and delivered to the address(es) as follows:

 

Name: ________________________________________________________________________



Address: ______________________________________________________________________



Social Security Number:
__________________________________________________________



Deliver to:
_____________________________________________________________________



Address: ______________________________________________________________________

 

If the foregoing evidences an exercise of the Warrant to purchase fewer than all
of the shares of Common Stock to which the undersigned is entitled under such
warrant, please issue a new warrant, of like tenor, relating to the remaining
portion of the securities issuable upon exercise of such warrant in the name(s),
and deliver the same to the address(es), as follows:

 

Name: ________________________________________________________________________



Address: ______________________________________________________________________



Dated: ________________________________________________________________________

 

_____________________________________________________________________________





(Name of Warrant Holder) (Social Security or Taxpayer Identification Number of
Warrant Holder, if applicable)

 

SIGN HERE:

 

The undersigned and any recipient of Common Stock or a new Warrant hereunder are
“accredited investors” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended.

  



______________________________________________   ___________________ (Signature
of Warrant Holder or Authorized Signatory)   Date

 

___________________________________________________



(Type or Print Name of Warrant Holder or Authorized Signatory)

 

NOTE: The above name and signature should correspond exactly with the name on
the first page of this Warrant or with the name of the assignee appearing in the
form of assignment attached as Annex B to the Warrant.

 

 

 

 

Annex B to Common Stock Purchase Warrant

 

FORM OF ASSIGNMENT

 

(To be executed upon transfer of Common Stock Purchase Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
____________________ the right represented by the within Warrant, as such right
may apply to _________ shares of Common Stock which are the subject of the
within Warrant, together with all rights, title and interest therein, and does
hereby irrevocably constitute and appoint ____________________ attorney to
transfer such Warrant on the warrant register of the within named Company, with
full power of substitution.

 

DATED: _________________.

 



    Signature:            



 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

  

 

 

 

Schedule 1(c)

 

Debt Conversion Transaction

 

Description of Debt  Outstanding Amount   Number of Shares into which Debt will
be Converted  Senior Bridge Note (Thomas J. Abood Revocable Trust) 
$300,657.53    100,219  Senior Bridge Note (Morse Leavenworth)  $114,861  
 38,287  Senior Bridge Note (Alpeter Family Limited Partnership)  $8,931  
 2,977  Senior Bridge Note (James G. Jackson)  $17,623    5,874  Senior Bridge
Note (Bonita Beach Blues, Inc.)  $246,888    82,296 

 

 

 

 

Schedule 3A(d)

 

Outstanding Securities

 

Security  Outstanding Amount   Outstanding Amount (Pro Forma)   Conversion
Price  Common Stock   693,581    2,012,3261   N/A  Warrants to Purchase Common
Stock ($5.00)   103,334    103,334   $5.00  Warrants to Purchase Common Stock
($2.50)   None    1,000,000   $2.50  Preferred Stock   None    None    N/A 
Convertible Promissory Notes dated 11/22/2016  $400,000    None2   Variable 
Convertible Promissory Notes dated 2/1/2017  $9,500,000    None    Variable 

 





 



1 Includes 89,092 Shares to be issued to Kirk Honour pursuant to Mutual
Separation Agreement between Kirk Honour and the Company dated October 9, 2017.

2 Anticipated to convert into 139,667 upon conversion/repayment of all
outstanding Senior Bridge Notes.

 

 

 

 

Schedule 3A(e)

 

Debt Payoff

 

Creditor  Amount  American Express  $695  American Fueling  $253,433  Ann
Eldridge  $40,600  Connexus Energy  $5,621  Duane Morris LLP  $23,536  Eisner
Jaffe  $3,000  EKS&H  $200,000  FAZP  $50  Fredrikson & Byron  $1,000,000 
Intrinsic  $6,000  John Yeros  $95,000  Kirk Honour  $97,069  Lindquist 
$41,027  Lurie  $5,000  Lurie  $126,000  NGVAmerica  $1,000  North Dakota
Petroleum Council  $300  PCS Consulting  $5,000  Tim Gorry  $80,000  Tom
Hulting  $15,223  Xebec  $7,234  South Coast Air Quality  $6,162.43  South Coast
Air Quality  $8,362.67  Danny Cuzick  $125,000  Damon Cuzick  $50,000  Theril
Lund  $50,000  Tom Kiley  $25,000 

 

 

 



 

